United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4432
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Damian Mata

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of North Dakota - Fargo
                                   ____________

                              Submitted: July 24, 2017
                                Filed: July 26, 2017
                                   [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       Damian Mata directly appeals after he pleaded guilty to a drug offense and the
district court1 imposed a sentence consistent with Mata’s Federal Rule of Criminal

      1
       The Honorable Ralph R. Erickson, United States District Judge for the District
of North Dakota.
Procedure 11(c)(1)(C) plea agreement, which contained an appeal waiver. Mata’s
counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the reasonableness of Mata’s sentence.

       We conclude that the appeal waiver is valid, applicable, and enforceable. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity
and applicability of appeal waiver); United States v. Andis, 333 F.3d 886, 889-92 (8th
Cir. 2003) (en banc) (appeal waiver will be enforced if appeal falls within scope of
waiver, defendant knowingly and voluntarily entered into plea agreement and waiver,
and enforcing waiver would not result in miscarriage of justice). We have
independently reviewed the record, pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
and have found no non-frivolous issues for appeal outside the scope of the waiver.
Accordingly, we dismiss this appeal, and we grant counsel’s motion for leave to
withdraw.
                        ______________________________




                                         -2-